Citation Nr: 0620554	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  97-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with arthritis and limitation of motion, 
evaluated as 10 percent disabling from October 1, 1996 to 
August 4, 2005.

2.  Entitlement to an increased rating for residuals of a 
left knee injury with arthritis and limitation of motion, 
evaluated as 20 percent disabling from August 5, 2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in New 
York, New York (RO).

The issues of entitlement to an increased rating for 
residuals of a left knee injury with arthritis and limitation 
of motion, evaluated as 10 percent disabling from October 1, 
1996 to August 4, 2005 and entitlement to an increased rating 
for residuals of a left knee injury with arthritis and 
limitation of motion, evaluated as 20 percent disabling from 
August 5, 2005 are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record does not show more than slight 
impairment of the left knee from lateral instability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).     


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for instability of 
the left knee, VA has met all statutory and regulatory notice 
and duty to assist provisions under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Initial 
adjudication of this claim was by a rating decision in 
December 1996, prior to the passage of the VCAA.  Subsequent 
to initial adjudication, letters dated in August, 2002, 
January, 2004, and June, 2005 satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Though these letters were sent to the veteran after initial 
adjudication, the Board finds that the late notice was not 
prejudicial to his case because the case was re-adjudicated 
on the merits after receipt of the letters.  The veteran's 
service medical records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for instability of the left knee.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

Service connection for instability of the left knee was 
granted by a January 2004 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective February 7, 2002.

The veteran's service medical records show that he injured 
his left knee in 1973, resulting in chronic pain and 
dislocations.  A July 1981 VA outpatient examination report 
noted that the veteran stated that he experienced knee 
dislocations once a month.  VA medical records indicate that 
the veteran underwent realignment of the left patella in 
August 1981 for instability.  A July 1983 VA medical 
examination report found no lateral instability.  An August 
1996 VA medical examination report found no medial lateral 
instability.  An October 1998 VA medical examination report 
found no instability or weakness.  A February 2002 VA 
outpatient examination noted that the veteran stated that his 
knee locked in the morning.  Four further VA outpatient 
examinations from February 2002 to August 2002 found no 
instability.  An August 2002 x-ray examination found no 
dislocation.  An August 2002 VA physical therapy evaluation 
noted no sign of instability.  A September 2002 VA medical 
examination report found left knee varus instability to 15 
degrees.  The transcript of an October 2004 hearing before 
the Board shows that the veteran responded in the affirmative 
when asked whether he felt that his knee gave way, locked or 
didn't support him.  A September 2005 VA medical examination 
report found that the veteran had "mild" left knee varus 
instability to 12 degrees and laxity.  No patellar 
instability or joint locking was found.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Based on the clinical findings summarized above, the Board 
concludes that an initial evaluation in excess of 10 percent 
is not warranted for the veteran's instability of the left 
knee under Diagnostic Code 5257.  In this regard, instability 
of the left knee was reported after separation from service 
and up until August 1981, when the veteran underwent a 
realignment of the left patella.  After this time, no 
subluxation or lateral instability of the knee was noted 
until September 2002.  At that time, a 15 degree varus 
instability was noted.  The most recent examination, in 
September 2005, noted a 12 degree varus instability and 
laxity, which the examiner characterized as "mild."  No 
subluxation was reported nor was any patellar instability or 
joint locking found.  The Board is of the opinion that these 
symptoms are no more than slight in degree and do not result 
in either moderate or severe disability as contemplated by 
the rating criteria.  Thus, an initial rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for instability 
of the left knee is denied.


REMAND

The veteran seeks an increased rating for residuals of a left 
knee injury with arthritis and limitation of motion, 
evaluated as 10 percent disabling from October 1, 1996 to 
August 4, 2005, under Diagnostic Code 5260, and evaluated as 
20 percent disabling from August 5, 2005, under Diagnostic 
Code 5261.

Diagnostic Code 5260 contemplates limitation of flexion while 
limitation of extension is rated under Diagnostic Code 5261.  
In the event of a disability manifesting both limitation of 
flexion and limitation of extension, VA is to provide two 
separating ratings under both diagnostic codes.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran's left knee injury with arthritis was manifested 
only by limitation of flexion up until August 5, 2005, when a 
private medical examination report noted limitation of 
extension to 15 degrees.  In a January 2006 rating decision, 
the RO granted a 20 percent evaluation for limitation of 
extension under Diagnostic Code 5261, but failed to include 
it as a new rating.  Instead, the previous rating under 
Diagnostic Code 5260 was increased to 20 percent and the 
diagnostic code assigned was changed to Diagnostic Code 5261.

The September 2005 VA medical evaluation report noted that 
the veteran stated he had flare-ups off and on when climbing 
stairs, walking fast or bending.  When the flare-ups occur, 
he stated that he had to elevate his left leg and rest.  The 
veteran described the pain in his left knee during a flare-up 
as 10/10 and stated that during a flare-up he experienced 
100% limitation of movement.  In the opinion, the report 
stated that the veteran's range of motion was 0 to 70 
degrees, limited in flexion to 55 degrees on repeated 
movements with pain at 5/10.  The opinion further stated that 
during flare-up the veteran experienced a 100% loss of range 
of motion and pain at 6/10 "by history".

The Board is unable to properly interpret these statements.  
Pain and limitation of motion on repeated movements is 
normally to the same level as that associated with a flare-
up.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the September 2005 report stated a limitation of flexion to 
55 degrees and pain at 5/10 on repeated movements, but a 100% 
loss of range of motion and pain at 6/10 on flare-up; two 
measurements which are inconsistent if they both apply to a 
flare-up.  Furthermore, it is not clear if the 100% loss of 
range of motion opinion derives from the veteran's statements 
or from physical examination.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran's entire claims file must 
be made available to the examiner who 
conducted the September 2005 VA medical 
examination.  The examiner must be 
requested to clarify whether the 
limitation of motion by pain on flexion 
to 55 degrees is during flare-up or 
normal use.  Further, the examiner must 
state how the 100% loss of range of 
motion on flare-up opinion was arrived at 
and whether it was substantiated by 
physical examination or derived from the 
veteran's statements.  A complete 
rationale for all opinions must be 
provided.  The examination report must be 
typed.

3.  If the examiner determines that a new 
examination is necessary to provide the 
above requested information, or if the 
examiner who conducted the September 2005 
VA medical examination is no longer 
available, a new examination must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
examiner must specifically address the 
following findings in the examination 
report:

(a) What is the range of motion of the 
left knee on flexion and extension?

(b) Is there any functional loss of the 
left knee due to pain, incoordination, 
weakness, or fatigability?  If so, can it 
be portrayed in terms of the degree of 
additional range-of-motion loss due to 
pain on use or during flare-ups?

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the left knee disorder, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the left knee disorder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the left knee disorder.

(d) Is there ankylosis of the left knee, 
or impairment of mobility that is so 
severe as to be analogous to ankylosis?

(e) Does the left knee disorder involve 
only the joint structure, or does it also 
involve the muscles and nerves?

Again, the claims file must be made 
available to and reviewed by the 
examiner, and the report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claim file.

5.  After the above has been completed, 
the RO must re-adjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the 
most recent VA adjudication.  The RO 
must re-adjudicate with consideration 
of separate evaluations throughout the 
entire appeal period for the veteran's 
claim for a left knee injury with 
arthritis on the basis of both 
Diagnostic Codes 5260 and 5261.  If the 
issues on appeal continue to be denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  
The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


